Citation Nr: 0740344	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1974 to January 
1977, October 1982 to January 1990, and September 1991 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for bilateral carpal tunnel syndrome.  In 
May 2004, the veteran appeared in a videoconference hearing 
at the RO before the undersigned.  Subsequently, the Board 
remanded the matter in October 2004.  
 

FINDING OF FACT

The preponderance of the evidence is against a finding that 
current bilateral carpal tunnel syndrome is related to 
service. 


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in February 2002, July 2003, and 
November 2004, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially asserts that he currently has 
bilateral carpal tunnel syndrome related to service.  The 
veteran contends that he began experiencing the disability 
while serving on active duty in the late 1990's when he 
noticed numbness in both hands, primarily in the first three 
digits and on the right more so than on the left, while doing 
a lot of typing.  Additionally, at his videoconference 
hearing, the veteran testified that he believed that a VA 
examiner related his bilateral carpal tunnel syndrome to 
service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has a current disability as the March 2002 VA and 
October 2003 VA examination reports noted an assessment of 
bilateral carpal tunnel syndrome.  

Service medicals are negative for findings, treatment, or a 
diagnosis of carpal tunnel syndrome.  However, complaints of 
numbness and pain in the left upper arm were noted in March 
1989 and an assessment of myalgia was noted.  In February 
1999, a notation of "numbness peripheral (fingers) and 
nostrils" was also noted.  Various records dated in August 
1999 show treatment for right elbow olecranon pain.  The 
examination report at service discharge was negative for 
carpal tunnel syndrome. 

VA has afforded the veteran examinations for his 
disabilities.  The October 2003 VA examination report, 
completed in conjunction with review of the service medical 
records, noted the veteran's statement that he first noticed 
bilateral hand symptoms in the 1990's when he was doing a lot 
of typing.  The examiner noted assessments of bilateral 
carpal tunnel syndrome, left medial epicondylitis, and 
history of olecranon bursitis on the right.  He also 
indicated that the olecranon bursitis and left upper 
extremity numbness, for which the veteran was treated during 
service, were unrelated to his current diagnosis of bilateral 
carpal tunnel syndrome.  The examiner also stated that the 
veteran's bilateral carpal tunnel syndrome, and the symptoms 
of such, by his history, started in the late 1990's.   

In April 2005, a VA medical opinion was rendered by the VA 
examiner who conducted the March 2002 examination.  He 
reviewed the claims folder, including his own previous 
examination report and the videoconference hearing 
transcript.  In addressing the veteran's testimony that the 
VA examiner told him that his claims should be service-
connected, the examiner stated that the VA Medical Center 
does not offer opinions to veterans on whether something 
should be service connected as this is a determination made 
by the RO.  He added that they only provide medical fact and 
unbiased/objective examinations when well grounded medical 
fact is available.  

The examiner noted that most cases of carpal tunnel syndrome 
are due to overuse and repetitive use.  He pointed out the 
veteran's assertion that he did a lot of typing through the 
latter portion of his career, and determined that it was at 
least as likely as not that repetitive use with keyboards led 
to the veteran's carpal tunnel complaints.  The examiner 
added that this could not be confirmed because there were no 
comments in the medical records about specific carpal tunnel-
like symptoms other than what the veteran mentioned during 
his hearing.  As to whether it was likely or unlikely that 
the veteran's bilateral carpal tunnel syndrome had its onset 
during service to include as a result of the veteran's office 
duties, the examiner determined that it would be mere 
speculation to answer this.  In support of his statement, he 
noted that the veteran did not have any specific carpal 
tunnel complaints throughout his military career other than a 
very vague mention in 1999 concerning numbness, peripheral 
(fingers), and nostrils.  He also noted another entry 
mentioning numbness in both arms but determined that there 
was no date on this and there was no other specific 
documentation to mention any reference to carpal tunnel 
syndrome.  While carpal tunnel was diagnosed recently via EMG 
testing, the only item to state that the carpal tunnel has 
been present comes from the veteran's comments.  As there was 
essentially no information in the medical record about this, 
the examiner indicated it would be resorting to mere 
speculation to determine whether his carpal tunnel syndrome 
was due to his military days.  The examiner found that the 
etiology of the veteran's disability easily could be due to 
repetitive over use but he determined that it would be 
speculation to determine the cause of his disability.  

Based on the evidence, the Board finds that service 
connection is not warranted in this case.  Although the 
veteran currently has bilateral carpal tunnel syndrome, the 
preponderance of the evidence is against a finding that it is 
related to service.  Service medical records are negative for 
bilateral carpal tunnel syndrome.  While other various 
symptoms were noted during service (left upper extremity 
numbness and right elbow  olecranon bursitis), they appear to 
have been acute and transitory, and resolved without residual 
disability, as there were no further complaints in service.  
Significantly, the examination report at service discharge 
was negative for bilateral carpal tunnel syndrome.  
Additionally, there is no competent medical opinion which 
provides a nexus between current disability and service.  In 
fact, the October 2003 VA examiner determined that olecranon 
bursitis and left upper extremity numbness during service 
were unrelated to the veteran's current diagnosis of 
bilateral carpal tunnel syndrome.  Also, the April 2005 VA 
examiner indicated that he could not relate disability to 
service without resorting to mere speculation.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.

In addition to the medical evidence cited above and the 
veteran's contention at his hearing that his disability is 
related to service, the Board has also considered a January 
2004 buddy statement from another service member, who worked 
in the same office as the veteran from October 2000 to 
February 2001.  The service member indicated that he 
witnessed the veteran experience numbness in his hands and 
how the veteran would shake or swing his hands in order to 
relieve the numbness.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his fellow 
service member.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. App. 
303 (2007), the United States Court of Appeals for Veterans 
Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467-
69 (1994), emphasized that lay testimony is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witnesses personal knowledge; 
see also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran and his fellow 
service member are competent to attest to their observations 
of the veteran's disability.  Layno; 38 C.F.R. § 3.159(a)(2).  
In this respect, the veteran is competent to give a history 
of his disability.  However, as lay people, the veteran and 
his fellow service member are not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disability (i.e. that he had 
bilateral carpal tunnel syndrome in service and that current 
disability is related to service) because they do not have 
the requisite medical expertise.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Indeed, in view of the absence of findings of a 
disability in service, the examination at service discharge 
which was negative for carpal tunnel syndrome, and the first 
complaint of such disability post-service being in September 
2002 when the veteran filed his claim, the veteran's own 
assertions are accorded less weight than the other evidence 
including the medical opinions cited above.  Thus, the 
veteran's current recollections that he had carpal tunnel 
syndrome in service and that it is related to service are 
less probative than the objective evidence of record.    

In sum, the preponderance of the evidence is against finding 
that the veteran's bilateral carpal tunnel syndrome was 
incurred in or is otherwise related to service. When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied. 


____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


